Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 23, 2015                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  149043(81)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  LINDA C. HODGE,                                                                       Richard H. Bernstein,
                                                                                                        Justices
            Plaintiff-Appellant,
                                                             SC: 149043
  v                                                          COA: 308723
                                                             Wayne CC: 10-012109-AV
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the Auto Club Insurance Association
  for leave to file an amicus curiae brief is GRANTED. The amicus brief submitted on
  June 16, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 23, 2015